Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 28, line 3, “the reciprocating member” has no prior antecedent basis.  It appears that “member” should be –assembly--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 19-22,30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al 20040187883 (newly cited).
With regard to claim 19, Shah et al disclose a hair coloring appliance having a formulation delivery system, the appliance comprising a handle 32/40 (fig. 1), a plurality of outlet nozzles 15 (fig. 6), a static mixer (within manifold 60, see fig. 9), and a consumable assembly removably couplable to the handle, the consumable assembly having a first 24 and second 26 fluid container configured to retain a first and second formulation.  See fig. 1  Upon coupling of the consumable assembly to the handle 32/40, the first 24 and second 26 fluid containers are fluidically coupled to the static mixer (within manifold 60) and to the plurality of outlet nozzles 15.
With regard to claim 20, note that the first 24 fluid container includes an orifice (the orifice that fluid exits the container 24 from), configured to interface with an inlet member 146 (fig. 10) to allow flow of the first formulation from the first container 24 to a fluid receiving chamber (manifold 60).
With regard to claim 21, note that the static mixer is a helical static mixer (see fig. 9) fluidically connected to manifold chamber 60 and configured to distribute a mixture of the first formulation and the second formulation to the plurality of outlet nozzles.
With regard to claim 22, note that the static mixer (within manifold 60), is fluidically coupled to a motorized pump 28/30 configured to pump the first formulation and the second formulation through the static mixer.  See fig. 7.
              With regard to claim 30, it is noted that the formulation has only been functionally recited in claim 19, thus the Shah et al appliance only need be capable of containing one of the formulations as recited in claim 30. It is clear that the Shah et al appliance is capable of containing any of these recited formulations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21,23-26,30 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007 308181 (JP ‘181) in view of Shah et al 20040187883 (newly cited).
              With regard to claim 19, JP '181 discloses an appliance that can be used to color hair, comprising a handle 12, a plurality of outlet nozzles 14a, and a consumable assembly removably couplable to the handle, the consumable assembly having a first 25 and second 26 fluid containers configured to retain first and second volumes of formulation,  wherein upon coupling of the consumable assembly to the handle 12, the first 25 and second 26 fluid containers are fluidically coupled to the plurality of outlet nozzles 14a.
                 JP ‘181 does not disclose a static mixer, such that the first and second fluid containers are fluidically coupled to the static mixer.
                 Shah et al discloses a hair coloring appliance which utilizes a static mixer held within a mixing chamber (manifold) 60 (fig. 9).


                With regard to claim 20, note that the first fluid container 25 contains an orifice (the orifice covered by membrane 22) configured to interface with the inlet member 13d to allow flow of the first formulation from the first fluid container 25 to the fluid receiving chamber 13.

                 With regard to claim 21, note that the static mixer disclosed by JP ‘181/Shah et al is a helical static mixer (see figs. 8/9 of Shah et al) fluidly connected to a manifold chamber 60 (see figs. 8/9 of Shah et al) which is configured to distribute a mixture of the first and second formulations to the plurality of outlet nozzles.

               With regard to claim 23, note that the first fluid container 25 further comprises a valve (contained within the fluid chamber 13 (pump inherently includes a valve).

                With regard to claim 24, note that the first container 25 further comprises a membrane 22 covering the orifice which is pierceable by the inlet member 13d upon coupling of the consumable assembly to the handle 12, and the membrane 22 allows outgassing of the formulation (when the membrane is pierced) while substantially preventing flow of formulation from the fluid chamber (the portion of the membrane that is not pierced, prevents reverse flow of formulation from fluid chamber 13).




                With regard to claim 26, note that the first fluid container 25 includes a protrusion 13d that extends through a length of the first fluid container 25 that creates a flow path for the formulation as the flexible wall at least partially collapses.

               With regard to claim 30, it is noted that the formulation has only been functionally recited in claim 19, thus the JP '181/Shah et al appliance only need be capable of containing one of the formulations as recited in claim 30. It is clear that the JP '181/Shah et al appliance is capable of containing any of these recited formulations.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 19-30 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772